Title: From George Washington to Burwell Bassett, 4 June 1776
From: Washington, George
To: Bassett, Burwell

 

Dear Sir,
Philadelphia 4th June 1776.

Your favour of the 24th Ult. came to this place just time enough for me to acknowledge the receipt of it before I set out for New York which will be in an hour or two having come to this place at the request of Congress to settle some matters relative to the operations of the ensuing Campaign. My hurry as I am engaged in a good deal of business will not permit me to relate the few occurrances which have happend lately, But, at the request of Mrs Washington I am to thank Mrs Basset for her kind Letter which came under your Cover—she did not Incline to write herself as she is now in the Small Pox by Innoculation and like to have it very favorably having got through the Fever and not more than about a dozen Pustules appearing (this being the 13th day since the Infection was receivd)—After she is perfectly recovered she will return to New York again if matters there are in such a situation as to make it a fit place for her to remain. Mr and Mrs Custis left this 10 days ago for Maryland. We join most Cordially, & sincerely, in love and good wishes for you, Mrs Bassett & Family, & all our other Relations and friends—and I am with the greatest regard and Affecte Dr Sir Yr Most Obedt Servt

Go: Washington

